Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of species “B” and species “1” in the reply filed on 03/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 13, 14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 22 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 22, line 2, the use of the language “the transmitted light” lacks proper antecedent basis.
In claim 22, lines 2-3, the use of the language “the non-polarizing image” lacks proper antecedent basis.

In claim 22, line 4, the use of the language “the appearance” lacks proper antecedent basis.
	In claim 23, line lines 1-2, the use of the language “the image-wise” lacks 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Land (U.S. Patent 2,811,893).	
To the extent the claims is definite, land discloses a polarized image film having a pattern formed by the image-wise modulation of polarization intensity of the film, comprising a first 
polarizing film element (31) having a first image (310) made by selective removal or addition of material (imbibing dichroic stain or dyes) through a relief mask (right, relief printing matrix), see column 3, lines 17-28, and a second polarizing film element (32) having a second image (320) made by selective removal or addition of material (imbibing dichroic stain or dyes) through a relief mask (left, relief printing matrix) laminated to the first element (see figures 3 and 6) such that the polarization axis of the first and second film elements are perpendicular (see figures 4 and 6). Note figures 3, 4 and 6 along with the associated description thereof.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-12, 15-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (U.S. Patent 2,811,893) in view of Inone et al (U.S. Patent Application Publication 2005/0146662).
To the extent the claims are definite, Land discloses a method for creating selective polarization patterns in a polarizing material layer comprising forming over a first polarizing material layer (31), a second material layer (relief printing matrix/mask), forming the selective polarization patterns by selectively removing polarization creating material from or selectively adding polarization creating material (imbibing dichroic stain or dyes) to selected areas (310) in the first polarizing material layer exposed by the second layer (column 3, lines 17-28); forming a second patterned polarizing material layer (32); and laminating the first and second patterned polarizing materials together such that the polarization axes of the films are perpendicular (see column 2, lines 52-71 and column 3, lines 49-57), wherein the polarizing material layer includes a dye-imbibed oriented polymer polarizer (see column 3, lines 17-28), a wire grid polarizer, or a oriented silver nanoparticle polarizer, wherein the polarizing material layer includes a oriented polymer (see column 2, lines 52-62) which was inherently “stretched” in order to orient the molecules of the polymer film (see column 3, line 8-9, which reference U.S. Patent 2,315,373, which states in page 1, column 2, lines 31-40, that the surface molecules of the plastic sheet were oriented by heating and stretching), wherein the oriented polymer is polyvinyl alcohol (see column 2, lines 59-64), wherein polarization is produced in the stretched oriented polymer by 
 	Inone et al teaches it is well known to use and employ a polymeric (plastic) relief mask having a plurality of pattern elements/opening (11a) in the same field of endeavor for the purpose of exposing an underlying material to a photolithography process which would inherently equalize or prevent ghost images. Note paragraph 0125 along with figures 4A-4C and Fig. 6A-7C).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the relief printing matrix (mask) of Land to include a polymeric (plastic) relief mask, as taught by Inone et al, in order to similarly exposing the underlying material to a photolithography process at reduced cost and/or to equalize or prevent ghosting of the images 
	As to the limitations of claims 6-8, the examiner takes Official Notice that it is well known to use and employ an iodine solution in the same field on endeavor for the purpose of providing a selected degree of polarization of a polarization creating material by selectively 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the relief printing matrix (mask) of Land to include an iodine solution material, as commonly used and employed in the optical art, in order to provide a selected degree of polarization of the polarization creating material by selectively controlling the material concentration, temperature, dwell time, chemical additives to the polarization creating material.
As to the limitations of claims 15-17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the relief printing matrix (mask) of Land to include a UV cross-linkable, photosensitive polymeric material formed by any of graphic arts printing, inkjet printing, resist-forming, photomask lithography, imprint lithography, or semi-transparent imprint photomask lithography, as commonly used and employed in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a mask. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
June 19, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872